              Case 5:19-cv-00024-HE Document 16 Filed 02/14/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

    USA REGROWTH, LLC,
    SARANG, LLC,
    CAPITAL CONCEPTS NORTHWEST,
    LLC, MYRTLE HILL, LLC,
    GHF INVESTMENTS, LLC, and
    JLO INVESTMENTS, LLC
                                                        Case No. CIV-19-24-HE
                   Plaintiffs,

    v.

    MIDAS INVESTMENTS, LLC,
    CHAD BLACK, an individual,

                   Defendants.


              ANSWER OF DEFENDANTS TO PLAINTIFFS’ COMPLAINT

         Midas Investments, LLC (“Midas”) and Chad Back (“Black”) (collectively,

“Defendants”) Answer the Complaint (Dkt. 1) of Plaintiffs, USA Regrowth, LLC (“USA”),

Sarang, LLC (“Sarang”), Capital Concepts Northwest, LLC (“Capital”), Myrtle Hill, LLC

(“Myrtle”), GHF Investments, LLC (“GHF”), and JLO Investments, LLC (“JLO”)

(collectively, “Plaintiffs”), as follows:

         Each material allegation in Plaintiffs’ Complaint, except those specifically admitted

herein, is denied.

         1.      Defendants have insufficient information to admit or deny the factual

allegations in paragraph Nos. 1, 2, 3, 4, and 5 and the same are accordingly denied 1.


1
 All paragraph numbers in this Answer refer to the corresponding paragraph numbers set forth in Plaintiffs’
Complaint.
            Case 5:19-cv-00024-HE Document 16 Filed 02/14/19 Page 2 of 6



       2.      Defendants admit paragraph Nos. 6 and 7.

       3.       Paragraphs 8, 9, 10 and 11 contain legal contentions, characterizations,

and/or conclusions to which no answer is required. To the extent any of such allegations

are factual, and a response is required, Defendants deny the allegations in paragraph Nos.

8, 9, 10 and 11.

       4.      Defendants deny the factual allegations in paragraph Nos. 12, 13 and 14.

       5.      Defendants deny all factual allegations in paragraph Nos. 15, 16, 17, 18, 19,

20, 21, 22, and 23.

       6.      Paragraph 24 contains legal contentions, characterizations, and/or

conclusions to which no answer is required. To the extent any of such allegations is factual,

and a response is required, Defendants deny all allegations in paragraph 24.

       7.      Defendants deny the factual allegations in paragraph Nos. 25, 26, 27, 28, 29,

30, 31, 32, 33, 34 and 35.

       8.      Paragraph 36 contains legal contentions, characterizations, and/or

conclusions to which no answer is required. To the extent any of such allegations are

factual, and a response is required, Defendants deny the allegations in paragraph 36.

       9.      Defendants denies Plaintiffs’ Conclusion paragraph and its prayer for relief.




                                             2
            Case 5:19-cv-00024-HE Document 16 Filed 02/14/19 Page 3 of 6



                                AFFIRMATIVE DEFENSES

       Defendants reserve the right to supplement, amend and/or modify its responses and

assert any additional defenses that are discovered to be appropriate and available as the

course of litigation continues. In addition, Defendants state as follows:

       1.        The Complaint fails to state claims against Defendants upon which relief may

be granted either in whole or in part.

       2.        Plaintiffs’ claims may be prevented, in whole or in part, by the statute of

limitation or laches.

       3.        Plaintiffs’ alleged damages, in whole or in part and if any, were caused by

their own acts or omissions.

       4.        Any injuries alleged to have been sustained by Plaintiffs resulted from one

or more intervening or supervening causes.

       5.        Plaintiffs’ alleged damages, if any, may have been caused or contributed to

by the unforeseeable wrongful or negligent acts or omissions of third parties over whom

Defendants held no authority and exercised no control.

       6.        Plaintiffs’ may have unclean hands.

       7.        No act or failure to act by Defendants caused or contributed to any damage

to Plaintiffs.

       8.        Defendants did not misrepresent or conceal any information.

       9.        Plaintiffs’ claims may be barred, in whole or in part, by waiver, ratification,

payment and/or release and acquiescence.



                                                3
          Case 5:19-cv-00024-HE Document 16 Filed 02/14/19 Page 4 of 6



       10.    Plaintiffs’ claims may be barred, in whole or in part, by estoppel, including

but not limited to, equitable estoppel, promissory estoppel and estoppel by contract.

       11.    Defendants specifically deny any agency or other relationship which may

render them liable to Plaintiffs.

       12.    Plaintiffs may have failed to mitigate their alleged damages, may have failed

to take reasonable action to avoid damages, and may not be entitled to some or all of the

relief they demand.

       13.    The Complaint fails to state a claim against Defendants upon which

attorney’s fees or costs can be awarded.

       14.    Plaintiffs may not recover damages or penalties, in whole or in part, if

Plaintiffs failed to comply with conditions precedent, including applicable statutory or

other notice-and-cure provisions.

       15.    No act or failure by Defendants is sufficient to warrant the imposition of

punitive damages.

       16.    Plaintiffs are not entitled to punitive damages from either Defendant.

       17.    The punitive damages cap imposed by state law must be imposed respect to

Plaintiffs’ claims.

       18.    Plaintiffs’ claim for punitive damages is or may be unconstitutional and

repugnant to the Constitution of the United States of America and the Constitution of the

State of Oklahoma, including but not limited to, Defendants’ right to due process, right to

equal protection under the law, and right to freedom from excessive fines.



                                             4
          Case 5:19-cv-00024-HE Document 16 Filed 02/14/19 Page 5 of 6



       19.    Plaintiffs are not entitled to have matters of law tried to a jury, and the

demand for a jury trial should be so limited.

       20.    Plaintiffs’ claims, and each of them, that seek the imposition of multiple

penalties and/or exemplary damages for the same basic wrongs may be unconstitutional in

that such relief violates the Due Process clauses of both federal and state Constitutions.

       WHEREFORE, having fully answered Plaintiffs’ Complaint, Defendants pray that

Plaintiffs take nothing by way of the Complaint and that Defendants be dismissed with

costs and attorneys’ fees awarded to Defendants, and such other relief as the Court deems

just and equitable incurred in connection with this lawsuit.

       DATED this 14th day of February 2019.

                                                    RUBENSTEIN & PITTS, PLLC

                                                    /s/ Terry Stokes
                                                    Terry Stokes, OBA #11177
                                                    Emily Allan, OBA #33456
                                                    1503 E. 19th St.
                                                    Edmond, OK 73013
                                                    405-340-1900 / 405-340-1001 – FAX
                                                    tstokes@oklawpartners.com
                                                    eallan@oklawpartners.com
                                                    Attorneys for Defendants




                                                5
          Case 5:19-cv-00024-HE Document 16 Filed 02/14/19 Page 6 of 6



                             CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

Daniel V. Carsey
Kelly C. Comarda
HALL, ESTILL, HARDWICK,
GABLE, GOLDEN & NELSON, P.C.
dcarsey@hallestill.com
kcomrada@hallestill.com
Counsel for Plaintiffs


                                                  /s/ Terry Stokes




                                             6
